Case 5:19-cv-01546-JGB-SHK Document 117-1 Filed 04/09/20 Page 1 of 5 Page ID
                                 #:1905


 1   LISA PENSABENE (pro hac vice to be filed)
     lpensabene@omm.com
 2   O’MELVENY & MYERS LLP
     7 Times Square
 3   New York, New York 10036
     Telephone: (212) 326-2000
 4   Facsimile: (212) 326-2061
 5   STEPHEN J. MCINTYRE (S.B. #274481)
     smcintyre@omm.com
 6   MARISSA ROY (S.B. #318773)
     mroy@omm.com
 7   KEVIN KRAFT (S.B. #318170)
     kkraft@omm.com
 8   O’MELVENY & MYERS LLP
     400 South Hope Street
 9   Los Angeles, California 90071
     Telephone: (213) 430-6000
10   Facsimile: (213) 430-6407
11   Attorneys for Amici Curiae
12
13                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
14                      EASTERN DIVISION — RIVERSIDE
15
16   FAOUR ABDALLAH FRAIHAT, et al.,          Case No. 5:19-cv-01546-JBG (SHKx)
17                     Plaintiffs,            MEMORANDUM OF POINTS
                                              AND AUTHORITIES IN
18         v.                                 SUPPORT OF:
19   U.S. IMMIGRATION AND CUSTOMS             MOTION FOR LEAVE TO FILE
     ENFORCEMENT, et al.,                     BRIEF OF AMICI CURIAE
20                                            CASA DE PAZ, CHURCH
                       Defendants.            WORLD SERVICE–JERSEY
21                                            CITY, CLERGY & LAITY
                                              UNITED FOR ECONOMIC
22                                            JUSTICE, DETENTION WATCH
                                              NETWORK, EL REFUGIO,
23                                            FIRST FRIENDS OF NEW
                                              JERSEY & NEW YORK, AND
24                                            FREEDOM FOR IMMIGRANTS
                                              IN SUPPORT OF PLAINTIFFS’
25                                            EMERGENCY MOTION FOR
                                              PRELIMINARY INJUNCTION
26
                                              Before The Honorable Jesus G.
27                                            Bernal
                                              Hearing Date: May 11, 2020
28                                            Hearing Time: 9:00 AM
                                                                   MEM. IN SUPPORT OF
                                                                   MOTION FOR LEAVE
                                                           NO. 5:19-CV-01546-JBG (SHKx)
Case 5:19-cv-01546-JGB-SHK Document 117-1 Filed 04/09/20 Page 2 of 5 Page ID
                                 #:1906


 1   I.    INTRODUCTION
 2         Amici curiae Casa de Paz, Church World Service – Jersey City, Clergy &
 3   Laity United for Economic Justice, Detention Watch Network, El Refugio, First
 4   Friends of New Jersey & New York, and Freedom for Immigrants (collectively,
 5   “amici”) are public-interest organizations that provide services to, and advocate on
 6   behalf of, immigrants who have been detained by U.S. Immigrations & Customs
 7   Enforcement (“ICE”). Amici respectfully move for leave to file the brief enclosed
 8   herewith as Exhibit A. As experts in the field of immigration detention and as
 9   front-line responders when immigrants are released from ICE detention, amici offer
10   a unique perspective that will assist this Court in deciding the merits of Plaintiffs’
11   Emergency Motion for Preliminary Injunction (the “PI Motion”). Dkt. 81.
12   II.   LEGAL STANDARD
13         The Court has “‘broad discretion to appoint amici curiae.’” Duronslet v. Cty.
14   of L.A., No. 2:16-cv-08993-ODW (PLAx), 2017 WL 5643144, at *1 (C.D. Cal. Jan.
15   23, 2017) (quoting Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982),
16   abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995)). There are
17   “‘no strict prerequisites’” for participation as amicus curiae; the submission need
18   only be “‘useful to or otherwise desirable to the court.’” Id. (quoting In re Roxford
19   Foods Litig., 790 F. Supp. 987, 997 (E.D. Cal. 1991)). Courts in this Circuit
20   “‘exercise[] great liberality’ in permitting amicus briefs.” Becerra v. U.S. Dep’t of
21   Interior, 381 F. Supp. 3d 1153, 1164 (N.D. Cal. 2019) (quoting Woodfin Suite
22   Hotels, LLC v. City of Emeryville, No. C 06-1254 SBA, 2007 WL 81911, at *3
23   (N.D. Cal. Jan. 9, 2017)); see Duronslet, 2017 WL 5643144, at *1 (“[T]his Court
24   finds it ‘preferable to err on the side of’ permitting such briefs.”) (quoting
25   Neonatology Assocs., P.A. v. CIR, 293 F.3d 123, 133 (3d Cir. 2002)).1
26   1
       See, e.g., Stockman v. Trump, No. 5:17-cv-01799-JGB (KKx) (C.D. Cal. Nov. 9,
27   2017), ECF Nos. 56–59 (orders granting leave to several amici curiae to file briefs
     in connection with plaintiffs’ motion for preliminary injunction).
28
                                                                           MEM. IN SUPPORT OF
                                               -1-                          MOTION FOR LEAVE
                                                                   NO. 5:19-CV-01546-JBG (SHKx)
Case 5:19-cv-01546-JGB-SHK Document 117-1 Filed 04/09/20 Page 3 of 5 Page ID
                                 #:1907


 1   III.   ARGUMENT
 2          The Court should grant amici’s motion for leave to file the enclosed amici
 3   curiae brief. As public-interest organizations that (1) advocate for the rights of
 4   detained immigrants and (2) provide services to individuals who are released from
 5   ICE detention, amici offer “unique information or perspective that can help the
 6   court” beyond that offered by the parties. Duronslet, 2017 WL 5643144, at *1
 7   (quoting Cmty. Ass’n for Restoration of Env’t v. DeRuyter Bros. Dairy, 54 F. Supp.
 8   2d 974, 975 (E.D. Wash. 1999)). Not only do amici possess expertise on conditions
 9   in ICE detention, 2 several are directly engaged in settling immigrants with loved
10   ones after release from ICE custody and ensuring that these individuals are safely
11   integrated into their communities.3 Operating on the front lines, amici offer
12   invaluable insight on whether releasing people at high risk of COVID-19 infection
13   will serve to protect individuals and communities, stem the tide of the pandemic, or
14   otherwise serve the public interest.
15
16
17
     2
      See, e.g., Detention Watch Network, Courting Catastrophe: How ICE is
     Gambling With Immigrant Lives Amid a Global Pandemic (Mar. 2020), available
18   at https://tinyurl.com/r6xqpuc; Freedom for Immigrants, Persecuted in U.S.
19   Detention: A National Report on Abuse Motivated By Hate (2018), available at
     https://www.freedomforimmigrants.org/report-on-hate.
20   3
       See, e.g., Andrea Dukakis, When Detained Immigrants Are Released, Casa de Paz
21   is Waiting to Lend a Hand, Colo. Pub. Radio (July 6, 2018), https://www.cpr.org/
     show-segment/when-detained-immigrants-are-released-casa-de-paz-is-waiting-to-
22
     lend-a-hand; Episcopal Diocese of Newark, Asylum Seekers Find Support Through
23   “First Friends”, https://dioceseofnewark.org/content/asylum-seekers-find-support-
     through-first-friends; Church World Service, CWS Launches Call Center to
24
     Connect Asylum Seekers Released From Detention With Resources in Local
25   Communities, https://cwsglobal.org/cws-launches-call-center-to-connect-asylum-
     seekers-released-from-detention-with-resources-in-local-communities; El Refugio,
26
     El Refugio to Launch Post-Release Program, https://www.elrefugiostewart.org/el-
27   refugio-to-launch-post-release-program-march-2; CLUE Justice, Immigrant
     Workers and Families, https://www.cluejustice.org/immigrant_workers.
28
                                                                          MEM. IN SUPPORT OF
                                              -2-                          MOTION FOR LEAVE
                                                                  NO. 5:19-CV-01546-JBG (SHKx)
Case 5:19-cv-01546-JGB-SHK Document 117-1 Filed 04/09/20 Page 4 of 5 Page ID
                                 #:1908


 1         Amici’s proposed brief will also aid this Court in resolving Plaintiffs’ PI
 2   Motion. See California v. U.S. Dep’t of Labor, No. 2:13-CV-02069-KJM-DAD,
 3   2014 WL 12691095, at *1 (E.D. Cal. Jan. 14, 2014) (“The touchstone is whether
 4   the amicus is ‘helpful.’”) (quoting Hoptowit, 682 F.2d at 1260). For instance, the
 5   Government suggests that it would be “disruptive” to release many high-risk
 6   individuals “back into the general public,” and intimates that immigrants’
 7   “dangerousness and flight risk” militate against ordering their release. Defs.’ Opp.
 8   to Pls.’ PI Mot. at 31, Dkt. 95. Because amici have firsthand knowledge of what
 9   happens when immigrants are released from ICE detention—including where
10   individuals go, what resources are available to them, why they will honor court
11   dates, and how they (and their surrounding communities) will be protected against
12   COVID-19 and other threats—amici can speak directly to the Government’s
13   contentions and purported concerns.4
14         Amici’s experience and expertise in this area, as reflected in their proposed
15   brief, will aid the Court in deciding the PI Motion.5
16
17   4
       In refusing to consent to the filing of amici’s proposed brief, the Government
     asserted that “the local rules provide no authority or briefing schedule for the filing
18
     of amicus papers.” But as shown, the Court has “broad discretion” to allow amicus
19   briefs, Hoptowit, 682 F.2d at 1260, and there are “no strict prerequisites” for
     participation as amicus curiae, Duronslet, 2017 WL 5643144, at *1 (quotation
20
     omitted). The Government also said the filing would be “late,” as “Defendants
21   would not have an opportunity to respond.” By their own admission, however, the
     Local Rules do not impose any specific “briefing schedule” or deadlines for amicus
22
     filings. In any event, Defendants will have an opportunity to address any points
23   raised in amici’s brief at the April 13, 2020 hearing. See Humphries v. L.A. Cty.,
     No. SACV 03-697 JVS (MANx), 2012 WL 13014632, at *8 n.20 (C.D. Cal. Oct.
24
     17, 2012) (denying plaintiffs’ request to respond in writing to amicus brief where
25   plaintiffs “were given an opportunity to respond to [amicus’] arguments at the
     hearing”). Amici filed as quickly as they were able to under the circumstances.
26
     5
      See Pakootas v. Teck Comico Metals, Inc., No. CV-04-256-LRS, 2011 WL
27   13238552, at *2 (E.D. Wash. Aug. 25, 2011) (permitting amici filings that were
28   “helpful in resolving [a] dispute” in the case); In re Cty. of Orange, 31 F. Supp. 2d
                                                                          MEM. IN SUPPORT OF
                                              -3-                          MOTION FOR LEAVE
                                                                  NO. 5:19-CV-01546-JBG (SHKx)
Case 5:19-cv-01546-JGB-SHK Document 117-1 Filed 04/09/20 Page 5 of 5 Page ID
                                 #:1909


 1   IV.   CONCLUSION
 2         Because amici offer unique information and perspective that will assist the
 3   Court in deciding Plaintiffs’ PI Motion, the Court should grant their motion for
 4   leave to file the amici curiae brief enclosed as Exhibit A.
 5
 6   Dated: April 9, 2020                        Respectfully submitted,
 7
 8                                               By: /s/ Stephen J. McIntyre
                                                     Stephen J. McIntyre
 9
10                                              Lisa Pensabene (pro hac vice to be filed)
                                                lpensabene@omm.com
11                                              O’MELVENY & MYERS LLP
                                                7 Times Square
12                                              New York, New York 10036
                                                Telephone: (212) 326-2000
13                                              Facsimile: (212) 326-2061
14                                              Stephen J. McIntyre (S.B. #274481)
                                                smcintyre@omm.com
15                                              Marissa Roy (S.B. #318773)
                                                mroy@omm.com
16                                              Kevin Kraft (S.B. #318170)
                                                kkraft@omm.com
17                                              O’MELVENY & MYERS LLP
                                                400 South Hope Street
18                                              Los Angeles, California 90071
                                                Telephone: (213) 430-6000
19                                              Facsimile: (213) 430-6407
20                                              Attorneys for Amici Curiae
21
22
23
24
25
26
27   768, 771 n.1 (C.D. Cal. 1998) (relying on “several helpful amicus briefs” in
     deciding motion for summary adjudication).
28
                                                                           MEM. IN SUPPORT OF
                                             -4-                            MOTION FOR LEAVE
                                                                   NO. 5:19-CV-01546-JBG (SHKx)
